        Case 1:20-cv-01009-HBK Document 18 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    ANDREANNA J. PACINI,                            CIVIL NO. 1:20-cv-01009-HBK (SS)

 9                       Plaintiff,                   ORDER APPROVING PARTIES’ JOINT
                                                      STIPULATION UNDER SENTENCE FOUR OF
10           v.                                       42 U.S.C. § 405(g) AND REVERSING FINAL
                                                      DECISION AND REMANDING CASE
11    COMMISSIONER OF SOCIAL
      SECURITY,
                                                      (Doc. No. 17)
12
                         Defendant.
13                                                    ORDER TO TERMINATE ALL PENDING
                                                      MOTIONS AND DEADLINES
14

15

16          Pending before the Court is the parties’ Stipulation to Voluntary Remand filed June 3,
17   2021. (Doc. No. 17). Plaintiff Andreanna J. Pacini and the Commissioner of Social Security
18   jointly stipulate to remand this case for further administrative proceedings under sentence four of
19   42 U.S.C. § 405(g) and for judgment to be entered in Plaintiff’s favor. (Id.).
20          The United States Supreme Court held that the Social Security Act permits remand in
21   conjunction with a judgment either affirming, reversing, or modifying the Secretary’s decision.
22   See Melkonyan v. Sullian, 501 U.S. 89, 97-98 (1991) (addressing issue of attorney’s fees under
23   the Equal Access to Justice Act and calculating deadline using date of final judgment). The
24   Melkonyan Court recognized 42 U.S.C. § 405(g) contemplates only two types of remands: a
25   sentence four or a sentence six remand. Id. at 98. A sentence four remand authorizes a court to
26   enter “a judgment affirming, modifying, or reversing the decision of the Secretary, with or
27   without resetting the cause for a rehearing.” Id. at 98 (other citations omitted).
28
                                                        1
        Case 1:20-cv-01009-HBK Document 18 Filed 06/09/21 Page 2 of 2


1             Here, the parties’ stipulation and proposed order seeks remand under sentence four and

2    reversal of the Commissioner’s final decision. (Doc. 23. at 1-2). The parties further stipulate that

3    the Administrative Law Judge should “re-evaluate the evidence of record.” (Id. at 1).

4             Accordingly, it is now ORDERED:

5             The Court APPROVES the parties’ Joint Stipulation (Doc. No. 17).

6             The Commissioner of Social Security’s decision is REVERSED, judgment shall be

7    entered in favor of plaintiff, and this case is REMANDED to the Commissioner of Social

8    Security for further proceedings consistent with the parties’ Joint Stipulation and this Order under

9    sentence four, 42 U.S.C. § 405(g).

10            The Clerk is respectfully requested to terminate any pending motions/deadlines and close

11   this case.

12
     IT IS SO ORDERED.
13

14
     Dated:       June 6, 2021
15                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
